Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (“Multi-beam Transmission for NR-PDCCH”, 5/6/2017) in view of Liu et al. (US 2020/0076487) (“Liu”).
For claims 1, 5, 9, and 13; Samsung discloses:  base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to identify information on a transmission mode for transmitting downlink control information. PCI, based on a plurality of beam pairs; control the transceiver to transmit the information on the transmission mode (Section 2.3:  To efficiently manage overhead caused by multi-beam transmission, it can be further considered to apply different monitoring periodicity for different beam pair links. For example, Beam#1 can be transmitted in every 7 symbols and Beam#2 can be transmitted in every 14 symbols as shown in Alt 3 in Figure 5. This configuration can be done by gNB depending on the priority of each beam pair link) control the transceiver to transmit CORESET configuration information including at least one beam information corresponding to at least one respective CORESET (Section 2.3:  it is assumed that a UE operates in single beam transmission mode for its UE-specific NR-PDCCH by monitoring CORESET#1 transmitted via Beam #1. The gNB can configure multi-beam operation mode for the NR-PDCCH transmission to the UE and assign additional beam (Beam #2) to the UE. At the same time, gNB can configure additional CORESET for the additional beam pair link) and transmit downlink control information (DCI) in each of the at least one CORESET based on the at least one beam information included in the CORESET configuration information (Section 2.3:  For multi-beam transmission for a UE-specific NR-PDCCH, a UE can expect that same DCIs are transmitted repeatedly for multiple beam pair links) wherein the information on the transmission mode is associated with at least one of:  in case that each of a plurality of beam pairs is configured for a plurality of CORESETs, a same DCI is repeatedly transmitted for each beam pair , in case that each of the plurality of beam pairs is configured for the plurality of CORESETs, different DCIs are transmitted for each beam pair (Section 2.3:  For multi-beam transmission for a UE-specific NR-PDCCH, a UE can expect that same DCIs are transmitted repeatedly for multiple beam pair links…the UE can expect that the gNB transmits the same DCI via different beam pair links within a CORESET, figure 4 Alt. 2), wherein, in the third transmission mode, a same DCI is repeatedly transmitted for each beam pair, in case that the plurality of beam pairs is configured for one CORESET (Section 2.3:  For multi-beam transmission for a UE-specific NR-PDCCH, a UE can expect that same DCIs are transmitted repeatedly for multiple beam pair links…the UE can expect that the gNB transmits the same DCI via different beam pair links within a CORESET, figure 4 Alt. 3).
Samsung does not expressly disclose, but Liu from similar fields of endeavor teaches:  select a transmission mode from a first transmission mode, a second transmission mode, and a third transmission mode (paragraph 4:  a beam configuration method performed by a base station is provided, comprising: determining a beam transmission scheme for a mobile station according to performance of the mobile station; transmitting information to the mobile station according to the beam transmission scheme) a same DCI is repeatedly transmitted for each beam pair (paragraph 31:  the base station may also choose to transmit the same information with the same or different beams in different time slots, for example, transmitting PDCCH1 in multiple time slots to further improve the robustness of the PDCCH) different DCIs are transmitted for each beam pair (paragraph 31:  in each time slot, the base station may respectively transmit different information, such as PDCCH1 and PDCCH2, on different beams) a same DCI is repeatedly transmitted (paragraph 31:  the base station may also choose to transmit the same information with the same or different beams in different time slots, for example, transmitting PDCCH1 in multiple time slots to further improve the robustness of the PDCCH).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the transmission selection as described by Liu in the NR-PDCCH setup as described by Samsung.  The motivation is to improve reception.
For claims 2 and 6; Samsung discloses:  based on a plurality of beam information corresponding to a plurality of CORESETs, respectively, is included in the CORESET configuration information, the controller controls the transceiver to repeatedly transmit the DCI in each of the plurality of CORESETs through a plurality of beams formed based on the plurality of beam information (Section 2.3:  For multi-beam transmission for a UE-specific NR-PDCCH, a UE can expect that same DCIs are transmitted repeatedly for multiple beam pair links).
For claims 3, 7, 11, and 15; Samsung discloses:  the controller controls the transceiver to transmit configuration information for a single-beam communication mode, transmit the CORESET configuration information including information on a single beam based on the configured single-beam communication mode, transmit configuration information for a multi-beam communication mode, and transmit the CORESET configuration information for transmitting the DCI in each of the plurality of CORESETs based on the information on the single beam according to the configured multi-beam communication mode (Section 2.3:  In Alt 3, a single CORESET can be configured by the gNB which is transmitted over the multiple beam pair links (equal to multiple symbols). To obtain robustness on beam blocking, the UE can expect that the gNB transmits the same DCI via different beam pair links within a CORESET. For this purpose, it should be supported to configure dedicated search space for each beam pair link, i.e., beam-specific search space).
For claims 4, 8, and 12; Samsung discloses:  wherein the CORESET configuration information is transmitted through higher-layer signaling and includes at least one piece of frequency axis resource block allocation information for transmission of the CORESETs, a time axis control region duration, resource mapping type information, transmission mode information, search space type information, monitoring-related information, and REG bundle size information (Section 2.3:  Parameters related to UE Rx beam setting for monitoring NR-PDCCH on multiple beam pair links are configured by higher layer signaling or MAC CE and/or considered in the search space design).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung view of Liu in view of Park et al. (US 2020/0336193) (“Park”).
For claims 10 and 14; Samsung discloses:  identify the transmission mode as a transmission mode in which the PCI is repeatedly transmitted through a plurality of beams based on the information on the transmission mode (Section 2.3:  To efficiently manage overhead caused by multi-beam transmission, it can be further considered to apply different monitoring periodicity for different beam pair links. For example, Beam#1 can be transmitted in every 7 symbols and Beam#2 can be transmitted in every 14 symbols as shown in Alt 3 in Figure 5. This configuration can be done by gNB depending on the priority of each beam pair link) based on a plurality of beam information corresponding to a plurality of CORESETs, respectively, is included in the CORESET configuration information, the controller controls the transceiver to repeatedly transmit the DCI in each of the plurality of CORESETs through a plurality of beams formed based on the plurality of beam information (Section 2.3:  For multi-beam transmission for a UE-specific NR-PDCCH, a UE can expect that same DCIs are transmitted repeatedly for multiple beam pair links).
Samsung does not expressly disclose, but Park from similar fields of endeavor teaches:  combine the DCI which is repeatedly received and performing a blind decoding the combined DCI (paragraph 451, 492:  a UE may perform combining of the multiple pieces of DCI on the multiple time resources as a default operation).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI decoding as described by Park in the NR-PDCCH setup as described by Samsung.  The motivation is to improve reception.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jo et al. (US 2020/0119839); Jo discloses transmitting PDCCH in a plurality of beams in at least one CORESET.  Ahn et al. (US 2019/0349915); Ahn discloses monitoring multiple NR-PDCCHs over multiple beams.  Taherzadeh Boroujeni et al. (US 2020/0119869); Taherzadeh Boroujeni discloses the configuration of resources for multiple PDCCH in multiple beams.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466